tcmemo_2007_271 united_states tax_court sara j burns petitioner v commissioner of internal revenue respondent docket no filed date john w sunnen for petitioner erin k huss for respondent memorandum opinion carluzzo special_trial_judge in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether a reward payment the reward petitioner was entitled to receive in is includable in her income for that year even though in a bankruptcy proceeding initiated by petitioner the reward was determined to be subject_to the claim of a creditor background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california on date petitioner sued her former employer family practice associates of san diego fpasd for medicare fraud in what is commonly referred to as a qui tam action filed under the false claims act u s c sec in the u s district_court for the southern district of california the whistle-blower case the whistle-blower case was settled pursuant to an agreement between the united_states and fpasd in which fpasd agreed to pay dollar_figure million to the united_states in four annual installments beginning in under the statutory scheme petitioner was entitled to a reward of percent of the dollar_figure million settlement or dollar_figure also payable over a 4-year period beginning in petitioner received the first three installment payments in due course in petitioner was sued in a california court the lawsuit by bradley proulx proulx a private investigator who petitioner had hired to assist her in connection with the initiation investigation and prosecution of the whistle-blower case according to proulx petitioner had failed to pay him what he was due pursuant to the contract between them as a result of the lawsuit in date proulx was awarded a dollar_figure judgment against petitioner in accordance with california law following the judgment proulx initiated proceedings that gave rise to a lien on petitioner’s nonexempt personal_property including as it turned out the proceeds from the reward aware that the fourth installment of the reward was soon due and potentially subject_to the above-referenced lien on date petitioner initiated a voluntary chapter bankruptcy proceeding in the u s bankruptcy court for the southern district of california the first bankruptcy proceeding on date proulx filed an ex_parte application_for order to pay trustee the ex_parte application in the first bankruptcy proceeding seeking an order from the bankruptcy court authorizing the u s government to pay the chapter trustee the final reward installment due petitioner from the whistle-blower case the terms of the contract are unclear but apparently involved a contingency fee based upon petitioner’s recovery if the contract was reduced to writing the document was not made part of the record in either the lawsuit or this proceeding on date petitioner filed an opposition to proulx’s ex_parte application petitioner argued that the relief sought by proulx in the ex_parte application was improper for various reasons but offered to place the final reward installment then due to her from the u s government into a segregated interest-bearing special attorney-client trust account with her bankruptcy counsel’s firm robbins keehn the trust account under the conditions that there would be no withdrawals from the trust account without an order from the bankruptcy court or the consent of proulx on date the bankruptcy court directed the u s government to make the final installment of petitioner’s reward and further ordered that petitioner’s bankruptcy attorney and his firm are hereby instructed to place the funds from the reward into the trust account these funds may not be disbursed without further order of this court further in the event that petitioner dismisses her chapter action the funds shall remain in the trust account pending further order of this court the reward was paid to petitioner by u s treasury check dated date the check represented the fourth installment of the reward due petitioner as a result of the settlement from the whistle-blower case the check was issued to petitioner c o charles f robbins esq robbins keehn b street ste san diego ca petitioner endorsed the check and wrote for deposit only trust account on the back during the dollar_figure in settlement proceeds earned dollar_figure in interest while on deposit in the trust account throughout the pendency of the first bankruptcy proceeding proulx through actions taken in that proceeding as well as actions taken in california courts attempted to collect on his judgment against petitioner petitioner at all times resisted his efforts on date petitioner filed for chapter bankruptcy the second bankruptcy proceeding had petitioner not filed the second bankruptcy petition petitioner might have been required to pay over the reward proceeds to proulx pursuant to a state court order pursuant to the second bankruptcy proceeding the reward proceeds were transferred from the trust account to richard kipperman kipperman the chapter trustee on date kipperman initiated an adversary action against proulx in order to determine whether proulx’s lien attached to the reward proceeds a series of proceedings ultimately determined that it did as it turned out the conflict between proulx and petitioner would not be resolved until the middle of taking into account an extension petitioner’s federal_income_tax return was timely filed receipt of the dollar_figure reward is disclosed on line of that return the amount of the reward is offset by dollar_figure because according to an explanation contained on the return petitioner did not constructively received sic these amounts the amount reported on line of petitioner’s return is a net_loss of dollar_figure in the notice_of_deficiency that forms the basis for this case respondent proceeded as though the reward dollar_figure and the interest earned on that amount while it was on deposit in the trust fund dollar_figure were omitted from the income reported on petitioner’s return other adjustments made in the notice_of_deficiency have been agreed to by the parties and need not be addressed furthermore respondent now concedes that to the extent that the reward is includable in petitioner’s income she is entitled to a deduction in the same amount see sec_212 sec_461 discussion absent the complications that followed from proulx’s contractual claim against petitioner the reward would be includable in petitioner’s income and neither party presumably this case could be resolved by addressing petitioner’s entitlement to what is in effect a dollar_figure deduction as the dollar_figure reward is in effect included in the income reported on petitioner’s return in fairness to the parties however the court will address the issues as framed by the pleadings and briefs unless otherwise indicated section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure suggests otherwise sec_61 sec_451 348_us_426 121_tc_160 payment made by the u s government to the taxpayer in a qui tam action is a reward and as such is includable in gross_income sec_1_61-2 income_tax regs according to petitioner however the reward is not includable in her income because she did not constructively receive the reward during that year in support of her position petitioner argues that because the distribution of the proceeds of the reward was subject_to an order of the bankruptcy court during she could not exercise the necessary dominion and control_over the reward to render it includable in her income for that year see sec_1_451-2 income_tax regs at the outset we should note that as a general explanation of the topic we agree with petitioner’s discussion of the doctrine_of constructive receipt contained in her briefs we the term constructive receipt is defined in sec_1 a income_tax regs as follows a general_rule income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions further agree that petitioner did not constructively receive the reward in instead as we view the situation she actually received the reward during that year petitioner’s reliance upon the doctrine_of constructive receipt ignores the simple fact that it was petitioner who volunteered6 to place the reward in the custody of the bankruptcy court the dominion and control_over the reward implicit in her decision to do so completely undermines petitioner’s claim that she lacked any such dominion or control_over the reward see sullivan v commissioner tcmemo_1999_341 for what it’s worth we think it also important to note that the doctrine_of constructive receipt in general addresses questions regarding when not whether income is realized by a cash_basis taxpayer taken to its extremes petitioner’s argument would suggest that because proulx ultimately prevailed the reward would never be includable in her income such a conclusion is wholly inconsistent with the although not expressly addressed by the parties it is clear from their respective positions that petitioner computed her federal_income_tax liability in accordance with the cash_receipts_and_disbursements_method of accounting cash_basis sec_1_446-1 income_tax regs provides in part as follows generally under the cash_receipts_and_disbursements_method in the computation of taxable_income all items which constitute gross_income are to be included for the taxable_year in which actually or constructively received we appreciate petitioner’s point that it was a hard choice nevertheless it was her choice principle that a taxpayer does not escape taxation on what is otherwise the taxpayer’s income merely because the income was paid directly to the taxpayer’s creditor 311_us_112 133_f2d_249 9th cir furthermore we think it appropriate to note that contrary to petitioner’s arguments the above-described bankruptcy proceedings are for the most part irrelevant the bankruptcy court did not focus on the nature of the reward as an item_of_income but rather as an asset available as a source of payment to petitioner’s creditors see parkford v commissioner supra pincite similarly petitioner’s reliance on 17_tc_916 affd per order ustc par 6th cir barnette v commissioner tcmemo_1992_371 affd without published opinion 41_f3d_667 11th cir stone v commissioner tcmemo_1984_187 collins v commissioner tcmemo_1972_170 and hannaford v commissioner curiously and if only by implication petitioner recognizes this principle as she argues in the alternative that to the extent that the reward is includable in her income it should be includable in her income because that was the year proulx’s lien arose a creditor’s collection rights against a taxpayer’s property however say little about when a cash_basis taxpayer realizes income tcmemo_1960_78 is misplaced the taxpayer in cold metal process co was on the accrual_method of accounting and any precedents established by that case simply have no application to the issue in dispute here in each of the other cases there was a question regarding whether the taxpayer was entitled to receive the disputed income unlike the taxpayers in those cases petitioner was clearly entitled to the reward in the only question at the time was how much of the reward she would be entitled to retain the reward is includable in petitioner’s income and respondent’s adjustment to that end is sustained we need not discuss the treatment of the dollar_figure interest earned on the reward proceeds while they were on deposit in the trust fund because the parties have agreed on that treatment finally as noted above respondent now agrees that petitioner is entitled to a miscellaneous itemized_deduction in an amount equal to the amount includable in her income and petitioner agrees that the imposition of the sec_55 alternative_minimum_tax that results is computational stone v commissioner tcmemo_1984_187 might very well apply to the interest earned on the reward proceeds while they were on deposit in the trust account however the parties have by their agreement removed the treatment of the interest from the court’s consideration to reflect the foregoing decision will be entered under rule
